ACCEPTED
                                                                                      14-17-00130-CR
                                                                       FOURTEENTH COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                   12/19/2017 6:43 AM
                                                                                 CHRISTOPHER PRINE
                                                                                               CLERK

                       No. 14-17-00130-CR
                               In the
                         Court of Appeals                   FILED IN
                                                     14th COURT OF APPEALS
                              For the                   HOUSTON, TEXAS
                    Fourteenth District of Texas     12/19/2017 6:43:25 AM
                            At Houston               CHRISTOPHER A. PRINE
                                                   Clerk

                           No. 2118163
               In County Criminal Court at Law No. 3
                     Of Harris County, Texas
                     
                         AHMED SALAU
                             Appellant
                                 v.
                    THE STATE OF TEXAS
                             Appellee
                     
     STATE’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF
                       
TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 2 & 10.5, moves for

an extension of time in which to file its appellate brief and in its motion, would

show the Court the following:

1. Appellant was charged by information with displaying an identification

   certificate that was not issued to him. (CR – 10) Appellant was convicted by a

   jury and sentenced by the trial court to 350 days in the Harris County Jail. (CR

   – 97-98) Appellant timely filed notice of appeal and the trial court certified

   appellant’s right of appeal. (CR – 127-29)
2. The State’s brief was due December 13, 2017. This Court has previously

  granted three extensions of time for the State to file an appellate brief on

  September 15, 2017, October 13, 2017, and November 13, 2017.            The

  undersigned attorney filed a motion requesting extension of time to file the

  State’s appellate brief to Monday, December 18, 2017, which has not been

  ruled upon by this Court. The following facts are relied upon to show good

  cause for an extension of time to allow the State to file its brief:

            a. The undersigned attorney has been involved in the
               following appellate projects during which time the
               undersigned attorney was assigned State’s appellate
               brief in this case:

                      1) Kenneth Hawkins v. State of Texas
                         No. 01-16-00879-CR
                         Brief Submitted: September 13, 2017

                      2) Andrew Kizer v. State of Texas
                         No. 01-16-00937-CR
                         Brief Submitted: September 30, 2017

                      3) Jesus Rosales v. State of Texas
                         No. 14-16-00766-CR
                         No. 14-16-00764-CR
                         Brief Submitted: October 5, 2017
                         Submitted on Oral Argument: October 25,
                         2017
                         **State intends to submit a post-submission
                         brief, which has required extensive research
                         and has interfered with completion of the
                         appellate brief in this case

                      4) Dylan Quick v. State of Texas
                         No. 14-15-01066/0167/0168-CR
            Brief Submitted: October 30, 2017
            *set for submission on oral argument:
            January 23, 2018
            *State intends to submit a reply brief in this
            case

         5) William Marks v. State of Texas
            PD – 0549/0550/0551-17
            Brief on Discretionary Review Submitted:
            October 30, 2017

         6) Jose Oliva v. State of Texas
            PD – 0398-17
            Submitted on Oral Argument: November 1,
            2017

         7) State of Texas v. Carlos Mora
            Ex parte Carlos Mora
            No. 01-17-00661-CR
            No. 01-17-00662-CR
            Brief Submitted: November 7, 2017

         8) Evan Gamble v. State of Texas
            No. 01-17-00405-CR
            Brief Due: December 27, 2017

         9) James Tinsley v. State of Texas
            No. 01-17-00296-CR
            Brief Due: January 3, 2018

b. The undersigned attorney has had to conduct legal
   research for and assist with questions from trial
   prosecutors. The undersigned attorney has had to
   attend meetings and in-house training, and has also
   had to appear in court for work-related purposes.
   Such activity has interfered with the undersigned
   attorney’s ability to complete the appellate brief in
   this case.
c. The undersigned attorney fell ill unexpectedly, which
   interfered significantly with the undersigned
                 attorney’s ability to complete the State’s brief in this
                 case. The undersigned attorney is beginning vacation
                 leave on December 19, 2017, but is continuing to
                 work diligently to complete and file the State’s
                 appellate brief in this case.

WHEREFORE, the State prays that this Court will grant an extension of time, to

Wednesday, December 20, 2017, for the undersigned attorney to complete and file

the State’s appellate brief in this case.

                                                     Respectfully submitted,

                                                     /s/ Patricia McLean
                                                     PATRICIA MCLEAN
                                                     Assistant District Attorney
                                                     Harris County, Texas
                                                     McLean_Patricia@dao.hctx.net
                                                     TBC No. 24081687


                           CERTIFICATE OF SERVICE

    This is to certify that a copy of the foregoing instrument will be served by e-
filing to:

Scott Pope
Attorney for Appellant
scott.pope@pdo.hctx.net




                                                     /s/ Patricia McLean
                                                     PATRICIA MCLEAN
                                                     Assistant District Attorney
                                                     Harris County, Texas
                                                     McLean_Patricia@dao.hctx.net
Date: December 19, 2017                              TBC No.24081687